Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 31, 2019

                                      No. 04-19-00275-CV

              IN THE INTEREST OF E.J.C, JR., S.R.C., E.D.C., CHILDREN,
                                    Appellant

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018PA00862
                      Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER

       This is an accelerated appeal of an order terminating the appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. The reporter’s record was originally due to be filed on May 9, 2019.
Because the reporter’s record was not filed by the due date, this court issued an order dated May
14, 2019, ordering the reporter’s record to be filed by May 24, 2019. TEX. R. APP. P. 35.3(c).
Our order stated, “FURTHER REQUESTS FOR EXTENSIONS OF TIME ARE
DISFAVORED.”

        On May 30, 2019, the court reporter responsible for preparing the reporter’s record, Ms.
Elva G. Chapa, filed a notification of late record requesting an extension of time to June 14,
2019. Ms. Chapa attached a status report listing the number of records she had completed and
that were still pending. The requested extension is GRANTED. The reporter’s record must be
filed in this appeal no later than June 14, 2019. NO FURTHER EXTENSIONS OF TIME
WILL BE GRANTED.



                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of May, 2019.
___________________________________
Keith E. Hottle,
Clerk of Court